Title: To James Madison from Charles Pinckney, 18 March 1804
From: Pinckney, Charles
To: Madison, James



Dear Sir
March 18: 1804 In Madrid
I Will now have the honour to inclose you Duplicates of the two last Quarter’s accounts originally sent Via Lisbon—these amount to more than the last for these reasons—that since the War & owing to the necessities & changes produced by it & the very great scarcity of Grain in Spain amounting to an almost total Want of Bread in Madrid every thing is now double price so that the hire of Mules for public service is also now double. As the King & his Ministers are always at the Royal Sitio’s or Seats some thirty & others fifty Miles from Madrid the foreign Ministers are frequently obliged to go there on Business when Urgent & regularly to attend all the Grand Gala days which are now more numerous than before on account of the late double marriages—these are journies & Expences to which the Ministers at no other Court in Europe are subject but which cannot be dispensed with. I have already frequently written to you with respect to the inexcusable claims & charges of the Post office which subjects me to recieve every packet that comes to my address whether valuable or otherwise or whether for myself or only containing inclosures for others. It is now becoming more so than ever because numbers of our Citizens having claims here & supposing the Convention would have been ratified & the Commissioners sit here, are forwarding large Bundles & packets of Documents here to be lodged in our Office & ready for the Commissioners—numbers of them are arriving daily from all Parts & these with almost every letter for every American who is in Spain or any part of it are sent under cover to me & as they are distant from hence being generally in some of the sea ports I have to pay the Postage. I concieve it proper that in time of War particularly, this Office, in order to be well informed should have different Gazettes from London & Paris & the Leyden & Hamburgh ones—these coming by Post & those from London in packets by Water to Lisbon & afterwards by land to this place also necessarily increase the postage. The claims of our Citizens against this Government are so numerous & great & the Papers & archives of the Mission on this & other accounts so valuable, that ever since Mr Young went away at whose house the Office has been kept for many years & I believe since it’s institution I have ordered the same room (one that was completely fitted & furnished for the purpose) to be retained with the small apartments annexed to it for the Use of the Mission & it’s archives & to be ready whenever occasion requires or Commissioners arrive such a place being absolutely necessary under existing circumstances. I have ordered the Rent to be charged in the general account which I am hopeful you will approve but if not please have it struck out & I will have it charged to my particular account & this I will thank your friendship to do in any other charge you may dislike for although our contingent & other Expences are very great at this Court on account of the Court seldom being in Madrid where the foreign Ministers all live, yet I would not on any account make a charge you do not approve—there is one charge however I will mention which not being authorised by our Government & it being perhaps improper except when we are at war & 826 to authorise, a Minister is sometimes nevertheless honourably obliged to pay out of his own pocket & cannot avoid it & this is secret service money & to this you may easily suppose without my being more explanatory at present the American Ministers must from the extent & importance & the particular nature of their Concerns be as much exposed as others.
Lamenting as we must all do the fate of the Philadelphia & her officers & sailors I have endeavoured to interest all the foreign Ministers here & to get them to direct their Consuls & agents to use their best Exertions to have our countrymen well treated & I am hopeful that through the British & French agents at Tripoli some pecuniary aid might be afforded as I applied to their Ministers here on that subject it being impossible either to remit Bills or Money (both of which I endeavoured to do without effect, fearing however that the British or French Consuls may not have sufficient funds I have since thought it the best way to send Colonel Lear a letter of Credit from one of the first Banking houses in Madrid & one of the first in Europe to aid him in his Exertions to supply them with necessaries & I trust it will be useful to him—the Emperour of Russia has promised his interference with the Ottoman Porte & I inclose a copy of his Chancellors Letter to our Consul there if you should not have seen it before.
Intending this as a private letter merely to cover these accounts I only add that there are now on their Way to you three long official letters in which our affairs here & their situation are fully detailed—there is generally so much to do that my time is fully employed as I make it always a rule to do every thing important myself—any intervals of leisure I have I devote to the description of what I have seen in Europe with American Eyes & for American Purposes & to the Observations & reflections springing from them with which I hope one day to be able to furnish our countrymen to shew them their public & private happiness & the advantages they possess over every other Nation—to do this even tolerably well will require much time & industry as nothing of this sort ought to be done in a hurry for having seen already so much of Europe & expecting to see more I shall have much to describe & remark on—of one thing however I am certain that such observations & comparisons accurately & truly made will be of more service in rooting & in attaching the affections of our citizens to their present systems than any other mode that can be offered to them—having the picture not only fairly before them, but particularly addressed to them, they will be taught what to venerate & what to dread.
I have sent you by three different routes Mr Cevallos’s official letter to me of the 10 of the last month renouncing & withdrawing all his Catholic Majestys objections to the sale of Louisiane, which finishes well that Business. With my best Wishes and most affectionate respects always to the President & Yourself I remain dear Sir Yours Truly
Charles Pinckney
Please have the goodness to forward Mr. Freneaus letter by the Post to Charleston.
There are also two from some of our new fellow Citizens of Louisiana which they requested me to inclose you in order to forward by Post to Louisiana.
 

   
   RC, two copies (DNA: RG 59, DD, Spain, vol. 6A). First RC docketed by Wagner as received 26 May and with the added notes “(Private)” and “His contingent expenses. / to be answered.” Second RC marked triplicate; undated; docketed by Wagner as received 6 July; filed at 31 May 1804. Unless otherwise noted, italicized words are those encoded by Pinckney and decoded interlinearly by Wagner; key not found. Second RC lacks final paragraph and postscripts.



   
   Enclosures not found.



   
   Underlined in RC.




   
   See Pinckney to JM, 28 Aug. 1802 and August 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 3:525, 5:256).



   
   Pinckney placed an asterisk here and added in the left margin, “I requested Mr Young whom I have sometimes sent to the Post office on account of these exorbitant Demands to explain to you their mode of proceeding in the Post office here & against which there is no Remedy.”



   
   Underlined in RC.



   
   The equivalent for this code has not been identified.



   
   Underlined in RC.



   
   Enclosure not found, but it was doubtless a copy of Aleksandr Romanovich Vorontsov to Levett Harris, 25 Jan./6 Feb. 1804 (see Harris to JM, 7 Feb. 1804, and n. 2).



   
   See Pinckney to JM, 12 Feb. 1804, and n. 1.


